Citation Nr: 1230644	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for spinal cord ischemia injury with severe paraparesis and complete bowel and bladder involvement, resulting from November 2006 surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for spinal cord ischemia injury with severe paraparesis with complete bowel and bladder involvement.  In November 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  

On his substantive appeal, the Veteran requested a Board hearing at the RO.  A hearing was scheduled to take place in July 2011 and notice to that effect was mailed to the Veteran in June 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In June 2012, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  The opinion was submitted later that month.  In July 2012, the Board requested a supplemental opinion from the VA physician who provided the June 2012 opinion.  The supplemental opinion was submitted in August 2012.  Insofar as the Veteran and his representative have not received a copy of either the opinion or the supplemental opinion, as well as 60 days to submit additional evidence or argument, the Board notes that there is no prejudice to the Veteran in view of the full grant of benefits sought on appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran underwent aortobifemoral bypass surgery at the Philadelphia VA Medical Center (VAMC) in November 2006.  

3.  Following surgery, the Veteran complained of lower extremity weakness and abdominal pain; he was diagnosed with spinal cord ischemia (SCI) injury with severe paraparesis with complete bowel and bladder involvement.  

4.  Competent, probative evidence of record tends to support a finding that SCI injury with severe paraparesis with complete bowel and bladder involvement was not the result of the Veteran's own misconduct, that the proximate cause of this disability was the aortobifemoral bypass surgery, and that the SCI injury which led to the severe paraparesis was due to events not reasonably foreseeable in connection with the surgery.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for compensation, under the provisions of 38 U.S.C.A. § 1151, for spinal cord ischemia injury with severe paraparesis and with complete bowel and bladder involvement, resulting from November 2006 surgery, are met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 3.800 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

II. Analysis

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011), compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished under the law administered by the Secretary, and (3) the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2011).  

The Veteran in this case underwent an aortobifemoral bypass on November 13, 2006, for severe bilateral lower extremity claudication.  Following surgery, on November 14, 2006, he complained of lower extremity weakness and abdominal pain.  An MRI conducted the same day revealed findings most consistent with acute cord edema extending from T8-9 through the conus.  The operating physician noted evidence of acute cord ischemia, etiology "unclear."  The Veteran remained hospitalized for further evaluation and treatment and, on November 29, 2006, reported complete paralysis in his lower extremities and an inability to void status post-catheter removal.  On December 6, 2006, the Veteran was transferred to the Spinal Rehabilitation Center at the Bronx VAMC with a diagnosis of spinal cord ischemia (SCI).  

Later that month, a telephone conference was held between staff at the Philadelphia and Bronx VAMCs to discuss whether there was proper disclosure to the Veteran of an intra- or post-operative adverse event.  A review of the Veteran's chart revealed that such disclosure did occur (on November 14, 2006).  An addendum to the December 2006 telephone conference note, authored by the Philadelphia VAMC Chief of Staff, stated that "[a]lthough the etiology of the [Veteran's] spinal cord lesion is currently unclear, a plausible mechanism . . . is that intraoperative restoration of blood flow to the patient's lower extremities . . . may have diverted blood that had formerly been perfusing the spinal cord (a 'steal' phenomenon), with consequent ischemia of the spinal cord."  

Thereafter, on December 29, 2006, a video conference was conducted, linking members of the Philadelphia VAMC with members of the Bronx VAMC and the Veteran.  A report of this video conference was placed in the Veteran's medical record; it is entitled 'Disclosure of Adverse Event Note.'  The report documents that the Veteran developed weakness in his bilateral lower extremities following aorta-bifemoral bypass surgery and that an MRI revealed ischemia of the spinal cord extending from the level of T8 to the conus; appropriate measures were taken, but the Veteran remained paraparetic.  The report also notes that "the cause of the ischemic insult to the cord was attributed to a loss of collateral circulation to the cord, related to the patient's underlying occlusive arterial disease and the profound redirection of flow to the legs produced by the bypass graft."  The report indicates that the Veteran appeared to understand "the nature of this unanticipated adverse event," and that he was advised of his right to file for compensation through 38 U.S.C.A. § 1151 or an administrative tort claim.  

Following initiation of his claim for compensation pursuant to 38 U.S.C.A. § 1151, in March 2008, the Veteran underwent VA examination at Wilmington VAMC.  The diagnostic impression was SCI injury with severe paraparesis with complete bowel and bladder involvement.  

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for SCI injury with severe paraparesis with complete bowel and bladder involvement.  Specifically, it his assertion that this additional disability is the result of an event that was not reasonably foreseeable.  Considering the pertinent evidence and legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for this disability are warranted.  

First addressing the matter of causation, the Board observes that the competent, probative evidence of record establishes that the Veteran's additional disability - SCI injury with severe paraparesis with complete bowel and bladder involvement - was proximately caused by his November 2006 surgery at the Philadelphia VAMC.  It is acknowledged that earlier-dated records, such as the aforementioned November 2006 operating physician note and December 2006 chief of staff addendum, state that the etiology of the Veteran's SCI injury is "unclear."  However, subsequent review of the record by these and other physicians led to the December 2006 Disclosure of Adverse Event Note which states that the cause of the SCI injury was due, at least in part, to the "profound redirection of flow to the legs produced by the bypass graft."  Following a similar review of the record, the March 2008 VA examiner likewise opined that it is "at least as likely as not" that SCI with severe paraparesis with complete bowel and bladder involvement is a complication of the aortofemoral bypass surgery.  

As it clear from the record that the Veteran's additional disability is due to his surgery, and not due to misconduct on his part, the Board turns to the question of whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA, or an event that was not reasonably foreseeable.  See 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2011).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Here, an informed consent signed by the Veteran on November 12, 2006, lists "[n]erve or spinal cord damage from poor blood supply, possibly permanent," as a known risk of aortobifemoral bypass surgery.  Additionally, the March 2008 VA examination report contains an opinion that SCI with severe paraparesis is a "known complication" of this surgery.  However, the aforementioned December 2006 Disclosure of Adverse Event Note states that the Veteran was informed that the etiology of his SCI was related to the surgery and that it was an "unanticipated adverse event [emphasis added]."

Based on this record, the Board sought a medical opinion in June 2012 addressing the issue of whether the event which proximately caused the Veteran's additional disability was reasonably foreseeable.  

In June 2012, a VA vascular surgeon reviewed the Veteran's claims file and stated that SCI "is a recognized complication . . . and was listed in the informed consent document that the patient signed the day prior to the procedure."  Such statement would seem to indicate that the surgical complication (SCI) and the resultant disability (severe paraparesis) was a reasonably foreseeable event.  However, the June 2012 opinion went on to state that "this was an event not reasonably foreseeable."  As such statements appeared directly at odds with each other, the Board requested an addendum opinion to resolve this discrepancy.  

Thereafter, in August 2012, the VA vascular surgeon opined that the proximate cause of the Veteran's spinal cord injury with paraparesis was SCI (or lack of sufficient blood flow to the spinal cord).  As for whether this 'event' was reasonably foreseeable, the surgeon noted that such complication can occur during abdominal aortic surgery for occlusive disease (i.e., the Veteran's surgery), but that it is "extremely rare."  Quoting a number of journal articles, he indicated that "'spinal cord ischemia has traditionally been labeled as a rare, unpredictable, and therefore unpreventable complication of abdominal aortic surgery,' . . . 'incident of 1/5000 for paraplegia after aortic reconstruction for occlusive disease,' . . . [and] '[s]pinal cord ischemia after abdominal aortic operations appears to be a tragically unpredictable, random, and unpreventable event.'"  

The surgeon further explained that "[s]ince this event is catastrophic, . . . it is listed in the [Informed] Consent."  However, "the [Veteran's] procedure was conducted in a way to make this an extremely unlikely event."  In other words, "the overwhelming majority of patients who have this procedure (some 4999 out of 5000) will NOT have this proximate cause [i.e., SCI], and develop [sic] this complication [i.e., severe paraparesis]."

The Board acknowledges that the pertinent regulation indicates 'VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32' when determining whether an event was reasonably foreseeable.  See C.F.R. § 3.361(d)(2).  Such disclosure, however, is not dispositive of the issue.  Here, the record contains evidence from the physicians involved in the Veteran's November 2006 surgery that his SCI injury with resultant paraparesis with complete bowel and bladder involvement was an "unanticipated" complication of the surgery.  Additionally, the August 2012 opinion by the VA vascular surgeon references multiple medical articles indicating that SCI, while a known complication of abdominal aortic surgery, is an "extremely rare," "unpredictable," and "random" event.  Such descriptions, in the Board's opinion, strongly indicate that SCI is an event that is not considered to be an 'ordinary' risk of the treatment provided, and thus, reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As indicated above, entitlement to compensation under 38 U.S.C.A. § 1151 is established if the Veteran has an additional disability not the result of his own willful misconduct, caused by VA surgical treatment, and the proximate cause of the disability was either VA fault in the surgical treatment, or an event not reasonably foreseeable.  Here, the competent, probative evidence reflects that the Veteran's SCI injury with severe paraparesis with complete bladder and bowel involvement was not the result of his own misconduct, that the proximate cause of the SCI injury was as likely as not due to the November 2006 surgery, and that such injury/event was due, at least in part, to events not reasonably foreseeable. 

As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, are met.  


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for spinal cord ischemia injury with severe paraparesis and complete bowel and bladder involvement, resulting from November 2006 surgery, is granted.



____________________________________________
JACQUELINE E. MONROE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


